Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Javon McGee, Appellant                          Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 29233).
No. 06-21-00111-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Aaron Javon McGee, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED DECEMBER 7, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk